Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/21/2021 has been entered. Claims 1, 3-12 and 14-23 are pending. Claim 23 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koie et al. (US 5,634,708) (hereinafter Koie) in view of Houbertz et al. (US 2018/0239096) (hereinafter Houbertz) and Lee et al. (US 2006/0203486) (hereinafter Lee).
Re claim 1: Koie teaches a light-emitting device for a vehicle, comprising: a light source arrangement (5, fig. 2), which is arranged to emit light (light emitted from 5, fig. 2) in the direction of a first half-space (see annotated fig. 2), a reflection hologram (3, fig. 2), which is 

    PNG
    media_image1.png
    412
    426
    media_image1.png
    Greyscale

	However, Koie fails to teach the light-guiding body and the beam deflector formed as a unitary structure and the beam deflector designed to direct light from the light source arrangement as a spherical wave onto the hologram as a plane wave.

Lee teaches a beam deflector (21, fig. 4) designed to direct light from the light source arrangement (11, fig. 1) as a spherical wave (light from LED 11 has a spherical lambertian distribution) (see also fig. 3).
Therefore, in view of Houbertz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light guiding body and the beam deflector of Koie to be formed as a unitary structure, in order to reduce the number of working components in the light-emitting device.
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beam deflector of Koie by adding a parabolic reflection surface such that the beam deflector designed to direct light from the light source arrangement as a spherical wave onto the hologram as a plane wave, in order to maximize light reflection within the beam deflector thereby minimizing light loss.

Re claim 3: Koie fails to teach the beam deflector comprises a curved mirror.  
Houbertz teaches the beam deflector (curved surface of 3, fig. 6-4) comprises a curved mirror (mirror face, see para [0111]).
Therefore, in view of Hewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the surface of the beam deflection portion of Koie to include a curved mirror, in order to adjust the light transmission into the light guiding member.

Re claim 4: Koie fails to teach the mirror comprises a portion of a parabolic mirror.  
Houbertz teaches the mirror (curved surface of 3, fig. 6-4) comprises a portion of a parabolic mirror (see fig. 6-4).
Therefore, in view of Hewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the surface of the beam deflection portion of Koie where the mirror comprises a portion of a parabolic mirror, in order to adjust the light transmission into the light guiding member.

Re claim 5: A first embodiment of Koie fails to teach the beam deflector comprises a transmissive or reflective diffractive element.  
A second Embodiment of Koie teaches the beam deflection portion (24, fig. 13) comprises a transmissive or reflective diffractive element (diffraction light … should be reflected, see Col. 11 lines 35-65).  
Therefore, in view of a second embodiment of Koie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the beam deflection portion of Koie a reflective diffractive element, in order to maximize light transmission into the light guiding member.

Re claim 8: Koie teaches the beam deflector (4, 8, fig. 2) is designed to direct at least one part of the light (light from 4c, fig. 2) from the light source arrangement (5, fig. 2) to the hologram (3, fig. 2) via a reflection at one side (side of 2 facing 1, fig. 2) of the light-guiding body (2, fig. 2).  


Re claim 10: Koie teaches the hologram (3, fig. 2) has a portion of reduced efficiency (portion 3 would have some reduced efficiency in lighting since it is further from the light source 5 and light is reflected at 3 and some absorption of light must occur during reflection), wherein the light-guiding body (2) is configured to direct non-diffracted light from the portion of reduced efficiency to a further portion of the hologram (entire hologram 3 is illuminated therefore it can direct non-diffracted light to further portion of 3).

Re claim 11: Koie fails to teach the light-guiding body has a curved light input coupling face for coupling in light from the light source, wherein a center of curvature of the light input coupling face is located at the location of a light source of the light source arrangement.  
Lee teaches a light-guiding body (20, fig. 4) has a curved light input coupling face (23, fig. 4) coupling in light from the light source (11, fig. 4), wherein a center of the curvature of the light input coupling face (center of 23, fig. 4) is located at the location of a light source (11) of the light source arrangement (see fig. 4).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a curved light input coupling face for coupling in light from the light source in the light-guiding body of Koie such that a center of curvature of the light input coupling face is located at the location of a light source of the light source arrangement, in order to improve condensing light into the light guide member thereby increasing the lighting efficiency of the light emitting device.

Lee teaches a light-guiding body (20, fig. 4) has a curved light input coupling face (23, fig. 4) for coupling in light from the light source (11, fig. 4), wherein a combination of the curved light input coupling face (23) and the beam deflection portion (21, fig. 4) is designed to direct light coming from the light source arrangement (11) as spherical wave onto the prism (91, fig. 10) as a plane wave (parallel light reflected off 21, fig. 4). 
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a curved light input coupling face for coupling in light from the light source in the light-guiding body of Koie such that a combination of the curved light input coupling face and the beam deflection portion is designed to direct light coming from the light source arrangement as spherical wave onto the hologram as a plane wave, in order to improve condensing light into the light guide member thereby increasing the lighting efficiency of the light emitting device.

Re claim 14: Koie fails to teach the light-guiding body has in a light-guiding core a refractive index that differs from 1.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the light guiding core such that it has a refractive index differs from 1 to change the light diffraction of the light source, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 

Re claim 15: Koie teaches the light source arrangement (5, fig. 2) is formed by one or more approximate point light sources (5).

Re claim 16: Koie fails to teach conversion of spherical waves to planar waves occurs within the light-guiding body.
Lee teaches conversion of spherical waves (waves from 11 are spherical since LEDs have lambertian light distribution, fig. 4) to planar waves (parallel planar waves, fig. 4) occurs within the light-guiding body (20, fig. 4).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Koie to include the parabolic reflection surface of Lee such that conversion of spherical waves to planar waves occurs within the light-guiding body, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Re claim 17: Koie fails to teach conversion of spherical waves to planar waves occurs after the spherical waves enter the light-guiding body.  
Lee teaches conversion of spherical waves (waves from 11 are spherical since LEDs have lambertian light distribution, fig. 4) to planar waves (parallel planar waves, fig. 4) occurs after the spherical waves (waves from 11) enter the light-guiding body (20, fig. 4).


Re claim 19: Koie teaches the light-guiding body (2, fig. 2) includes a plane (horizontal plane of 2, fig. 2) for incoupling of light (see fig. 2), said plane parallel (horizontal plane of 2) to a plane of the reflection hologram (plane 3, fig. 2).  

Re claim 21: Koie fails to teach the beam deflector is formed within the light-guiding body.  
	Houbertz teaches the beam deflector (curved surface of 3, fig. 1-1) is formed within the light-guiding body (3, fig. 1-1).
Therefore, in view of Houbertz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light guiding body and the beam deflector of Koie where the beam deflector is formed within the light-guiding body, in order to reduce the number of working components in the light-emitting device.

Re claim 22: Koie teaches a light-emitting device for a vehicle, comprising: a reflection hologram (3, fig. 2) having a first surface (top surface of 3, fig. 2) and a second surface (bottom surface of 3, fig. 2) disposed opposite the first surface (see fig. 2) , wherein the reflection 
	Houbertz teaches a light guiding body (3, fig. 1-1) and a beam deflector (mirror surface of 3, fig. 1-1) (reflected on a mirror surface, see para [0116]) formed as a unitary structure (see fig. 1-1).
Lee teaches a beam deflector (21, fig. 4) designed to direct light from the light source arrangement (11, fig. 1) as a spherical wave (light from LED 11 has a spherical lambertian distribution) (see also fig. 3).
Therefore, in view of Houbertz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light guiding body and the beam deflector of Koie to be formed as a unitary structure, in order to reduce the number of working components in the light-emitting device.


Re claim 23: Koie fails to teach at least a portion of the beam deflector is configured to direct light from the light source arrangement directly onto the reflection hologram.   
	Houbertz teaches at least a portion of the beam deflector (reflection surface of 3, fig. 5-4) is configured to direct light (see fig. 5-4) from the light source arrangement (2) onto the hologram (4, fig. 5-4) (hologram, see para [0103]).
Therefore, in view of Houbertz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the beam deflector and reflection hologram of Koie where at least a portion of the beam deflector is configured to direct light from the light source arrangement directly onto the reflection hologram, in order to reduce the number of working components in the light-emitting device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koie et al. (US 5,634,708) in view of Houbertz et al. (US 2018/0239096) and Lee et al. (US 2006/0203486) as applied to claim 1 above, and further in view of Fiorentino et al. (US 2014/0268867) (hereinafter Fiorentino).

Fiorentino teaches conversion of spherical waves (light from 120 converted into collimated light by 150, fig. 4) to planar waves occurs in a region (region of 150, fig. 4) between the light source arrangement (120, fig. 4) and the reflector (130, fig. 3).
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Smith such that conversion of spherical waves to planar waves occurs in a region between the light source arrangement and the reflection hologram, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant's argument that Koie and Lee fails to teach the light-guiding body and the beam deflector formed as a unitary structure, the examiner notes that the newly cited Houbertz teaches the newly amended limitation.
Regarding applicant's argument that there is no reasonable basis to modify Koie base on Lee and the simple substitution of the device of Lee for the prism 4 and filter 8 would change the principle of operation of the device of Koie, the examiner notes that the proposed modification is to modify the beam deflector of Koie by adding a parabolic reflection surface such that the beam 
 
Examiner Suggestions
In the interest of compact prosecution, the examiner respectfully suggests including the following claim amendments to advance prosecution.
The examiner is suggesting the following amendments to further specify the structural relationship between the reflection hologram and the light-guiding body to be distinguished over the Koie, Lee, and Houbertz references.
Claim 1. A light-emitting device for a vehicle, comprising: a light source arrangement, which is arranged to emit light in a direction of a first half-space, a reflection hologram, which is configured to produce a light-emission signature during illumination in a direction that faces in a second half-space that is located opposite the first half-space, and a light-guiding body with a beam deflector, the light-guiding body comprising a first surface and a second surface opposite the first surface, wherein the reflection hologram is disposed on the second surface of the light-guiding body, wherein the beam deflector is configured to direct the light from the light source arrangement in the direction of the second half-space that is located opposite the first half space onto the hologram, the light-guiding body and the beam deflector formed as a unitary structure between the first surface and second surface, wherein the beam deflector is a curved reflective surface designed to direct light coming from the light source arrangement as a spherical wave onto the hologram as a plane wave.
Claim 22. A light-emitting device for a vehicle, comprising: a reflection hologram having a first surface and a second surface disposed opposite the first surface, wherein the reflection hologram divides an area into a first half space and a second half space, the first half-space adjacent the first surface and the second half-space adjacent the second surface, a light source arrangement configured to emit light in the direction of the first half-space, and a light-guiding body with a beam deflector, the light-guiding body comprising a first surface and a second surface opposite the first surface, wherein the reflection hologram is disposed on the second surface of the light-guiding body, wherein the beam deflector is configured to direct the light from the light source arrangement in the direction of the second half-space onto the hologram, the light-guiding body and the beam deflector formed as a unitary structure between the first surface and second surface, wherein the reflection hologram is configured to produce a light-emission signature during illumination in a direction that faces in the second half-space, and wherein the beam deflector is a curved reflective surface designed to direct light coming from the light source arrangement as a spherical wave onto the hologram as a plane wave.

Allowable Subject Matter
Claims 6-7 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light-emitting device for a vehicle, comprising: a light source arrangement, which is arranged to emit light in the direction of a first half- space, a reflection hologram, which is configured to produce a light-emission 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875